DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-33, drawn to a fiber, classified in D01F6/82.
II. Claim 34, drawn to a method for treating an eye condition, classified in A61K9/0048.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, such as for preparation of a nonwoven fabric for wound healing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Bull on 4/14/2021 a provisional election was made to prosecute the invention of Group I, claims 15-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 34 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The abstract of the disclosure is objected to because it is blurry and difficult to read, particularly the small numbers and structures.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because some of the text is too small and/or too blurry to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 15, 16, 19, 20, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chu et al (US 2009/0232874) as evidenced by Chu et al  by the second named inventor “Katsarava” to avoid confusion with the anticipatory reference).
As to claims 15, 16, 19, 20, 23 and 26, Chu discloses polyesteramide (PEA) fiber [0004, 0005, 0008].
Chu exemplifies polyesteramide GJ4 (see p 6) according to formula III in [0010], which is synthesized with the lysine unit being in the benzyl ester form. Chu teaches that 40% of the benzyl ester in the lysine unit was converted by hydrogenolysis to the free acid form for electrospinning [0053]. 
GJ4 has the following structure, shown on p 6:

    PNG
    media_image1.png
    272
    674
    media_image1.png
    Greyscale

The structure shown above shows the free acid form of the lysine unit, however, as evidenced by Chu’s teaching in [0053], the polyesteramide contains lysine units wherein 60% are in benzyl ester form and 40% are in free acid form. 
Therefore, the GJ4 polyesteramide disclosed by Chu has a structure according to instant formula IV wherein p is zero, and wherein:
m+p = 0.75 + 0 = 0.75 and q is 0.25
m+p+q = 0.75+0+0.25 = 1, whereby p is zero
a (i.e., lysine benzyl ester units) is 60% = 0.6, b (i.e., lysine free acid units) is 40% = 0.4, a+b = 0.6+0.4 = 1,
R1 is C4-C6 alkylene,
R3 are independently C4 alkyl and Ph-CH2-,
R5 are independently C5 and C6 alkylene,
R7 is benzyl, and
R8 is –(CH2)4-.
Chu further teaches that “n” is about 40 to about 200 [0010], which falls within the presently claimed range of 5-300 (and almost entirely within the range of 50-200 recited in claim 19). 
As to the recitation of a dispersed bioactive agent, Chu teaches incorporation of drug into the polymer solution prior to electrospinning [0062], which would provide a fiber comprising a bioactive agent dispersed in a PEA as presently recited. 
Chu fails to specifically teach whether the units are randomly distributed. However, Chu refers to Katsarava (US 6503538) for a disclosure of a polymerization method [0050]. Katsarava discloses a general procedure wherein all reactants are added at once (col 14, lines 35-55) and nowhere discloses that block formation occurs. Chu also discloses an interfacial technique [0051] which does not include any steps which would result in block formation. There is reasonable basis to conclude, therefore, that the polymer disclosed in Chu is a random copolymer wherein the units are randomly distributed throughout.

Claim(s) 15-29, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Draaisma et al (US 2014/0220099).

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claims 15-29, Draaisma discloses a polyesteramide according to instant formula IV [0018-0029], and in particular, having groups and subscripts as recited in instant dependent claims 16-29 (see [0039-0041] and claims 6 and 7). Draaisma discloses devices comprising the polyesteramide, and teaches that the device can be a rod [0068-70]. The rod comprising a polyesteramide disclosed by Draaisma corresponds to a fiber comprising a polyesteramide as presently recited. Draaisma further discloses that the copolymers may comprise a bioactive agent [0063] and are for use as a medicament [0071]. See also claims 11 and 16. As to claims 32 and 33, the recited further polymers are disclosed by Draaisma in [0064-65]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-28, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al (US 2009/0232874) in view of Chu et al (US 6503538; referred to herein by the second named inventor “Katsarava” to avoid confusion with the primary reference).
As to claims 15, 16 and 19-28, Chu discloses polyesteramide (PEA) fiber [0004, 0005, 0008].
Chu discloses a general PEA formula in [0009] having subunits A of formula I and B of formula II, wherein the subunits A generally correspond to instant units “m” and “p” and subunits B generally correspond to instant units “qa” and “qb.” See also the PEA of formula III on p 2:

    PNG
    media_image2.png
    112
    615
    media_image2.png
    Greyscale

Chu exemplifies PEAs according to formula III (GJ2, GJ4):

    PNG
    media_image3.png
    141
    670
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    272
    674
    media_image1.png
    Greyscale

With regard to instant m+p and q, Chu exemplifies PEAs (GJ2, GJ4) according to instant formula IV wherein p is zero, m+p is 0.75, q is 0.25, and m+p+q is 0.75+0+0.25=1. 
With regard to instant “n,” Chu teaches that “n” is about 40 to about 200 [0010], which falls within the presently claimed range of 5-300 (and almost entirely within the range of 50-200 recited in claim 19). 
With regard to instant R1 as recited in claims 15, 22, 25 and 28, Chu exemplifies R1 units in GJ2 and GJ4 which are –(CH2)6- and -(CH2)4-, and further exemplifies R1 units which are –(CH2)8- (PEA 8P4 on p 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Chu’s PEA according to formula III having any type of R1 group disclosed by Chu [0010], and particularly an exemplified group (i.e., –(CH2)6-, -(CH2)4-, or –(CH2)8-, which are C4, C6, or C8 alkylene groups, respectively). 
With regard to instant R3 as recited in claims 15 and 20-28 (R4 is not applicable in the instance that p is zero), Chu exemplifies a PEA (GJ2) wherein the R3 units are (CH3)2CH-CH2- , i.e., C4 alkyl). It would have been obvious to the person having 3 group disclosed by Chu in [0010], and particularly an exemplified group (i.e., (CH3)2CH-CH2-).
With regard to instant R5 as recited in claim 15 (R6 is not applicable in the instance that p is zero), Chu exemplifies R4 units in GJ2 and GJ4 which are –(CH2)5- and -(CH2)6-. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Chu’s PEA according to formula III having any type of R4 group disclosed by Chu [0010], and particularly an exemplified group (i.e., –(CH2)5- or -(CH2)6-, which are C5 and C6 alkylene groups, respectively).
With regard to instant a and b, R7 and R8:
Chu teaches that R5 in the PEA of formula III is preferably (CH2)4 [0010], and exemplifies PEA (GJ2, GJ4) containing lysine units, which provide groups according to instant R8 (-(CH2)4-). Chu discloses that GJ4 is synthesized with the lysine unit being in the benzyl ester form, and teaches that 40% of the benzyl ester in the lysine unit was converted by hydrogenolysis to the free acid form for electrospinning [0053]. GJ4 provided the best solution electrospinning results [0069]. It would have been obvious to the person having ordinary skill in the art, therefore, to have synthesized Chu’s PEA according to formula III utilizing lysine in the benzyl ester form, and to have converted 40% of the benzyl ester to the free acid form in order to improve electrospinning results. Therefore, Chu suggests a PEA as set forth above, wherein 60% of the lysine units are in benzyl ester form and 40% of the lysine units are in free acid form (i.e., comprising units according to instant “qa” wherein R7 is benzyl and units according to instant “qb” 
As to the recitation of a dispersed bioactive agent, Chu teaches incorporation of drug into the polymer solution prior to electrospinning [0062], which would provide a fiber comprising a bioactive agent dispersed in a PEA as presently recited. 
Chu fails to specifically teach whether the units are randomly distributed. However, Chu refers to Katsarava (US 6503538) for a disclosure of a polymerization method [0050]. Katsarava discloses a general procedure wherein all reactants are added at once (col 14, lines 35-55) and nowhere discloses that block formation occurs. There is reasonable basis to conclude, therefore, that the polymers disclosed in Chu and Katsarava are random copolymers wherein the units are randomly distributed throughout.
As to claims 17 and 18, Chu exemplifies a PEA wherein 40% of the benzyl ester lysine units are converted to the free acid form, as discussed above (GJ4, [0053]). Chu also exemplifies a PEA wherein more than 90% of the benzyl ester lysine units are converted to free acid (GJ1, GJ2), as well as a PEA wherein 0% of the benzyl ester lysine units are converted to free acid [0053]. Therefore, Chu discloses conversion of lysine benzyl ester units to free acid form in amounts ranging from 0-90%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05 I. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Chu’s PEA by converting any desired percentage of the benzyl ester lysine units to free acid form within the range of 0-90% disclosed by Chu, including, e.g., 75% 
As to claims 32 and 33, Chu further teaches adding a second biodegradable polymer to the solution prior to electrospinning [0088], including polymers recited in claims 32 and 33 [0089]. 

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al (US 2009/0232874) in view of Chu et al (US 6503538; referred to herein by the second named inventor “Katsarava” to avoid confusion with the primary reference), and further in view of Gomurashvili et al (US 2008/0299174).
The rejection under 35 USC 103 over Chu and Katsarava above are incorporated here by reference. 
Modified Chu suggests a fiber according to claims 15-28, as discussed above.
As established in the rejection of claims 17-18 above, it would have been obvious to the person having ordinary skill in the art to have prepared Chu’s PEA by converting any desired percentage of the benzyl ester lysine units to free acid form within the range of 0-90% disclosed by Chu in [0053], including, e.g., 25%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Additionally, as discussed above, Chu exemplifies PEA comprising R4 (i.e., diol residue) groups which are –(CH2)5- or -(CH2)6-. Chu further teaches several suitable groups for R4 in the PEA of formula III, including C2-C20 alkylene, dianhydrohexitols of formula II, and discloses utilizing combinations of groups [0010]. However, Chu fails to 
Gomurashvili discloses a polyesteramide having a chemical structure according to [0016]:
    PNG
    media_image4.png
    288
    635
    media_image4.png
    Greyscale

Gomurashvili’s PEA of formula III is substantially similar to Chu’s PEA of formula III, except that Gomurashvili’s formula III requires two different types of diol residues (R5 and R6). R5 is a dianhydrohexitol according to instant formula III, while R6 can be C2-C20 alkylene [0018]. 
Gomurashvili teaches that the values of m, p and q in the polyesteramide of formula III range from 0.01 to 0.99 [0017]. Gomurashvili teaches that each of the building blocks contributes to the properties of any given PEA, and that the selection of the diol residues is exploited to control the mechanical properties of the copolymers. The dianhydrohexitol fragments confer high glass transition temperature, while the alkyl diol residue provides increased elongation [0027-28]. See also [0082-0087]. Gomurashvili further teaches that the copolymer can be fabricated with a variety of relative proportions of the two bis-(amino acid)-containing units (i.e., m and p units) and lysine-based monomer (i.e., q units) [0071]. 
In light of Gomurashvili, when preparing a PEA having diol residues, the person having ordinary skill in the art would have been motivated to utilize a combination of dianhydrohexitol and alkylene diol in order to confer both high glass transition temperature and increased elongation to the polymer. In particular, the person having ordinary skill in the art would have been motivated to select appropriate amounts of each type of diol in order to achieve the properties required for the intended application, including the desired balance between high glass transition temperature and elongation. (For example, utilizing increased amounts of dianhydrohexitol when high Tg is of higher importance, and increased amounts of alkylene diol when elongation is of higher importance.) 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PEA according to Chu’s formula III:

    PNG
    media_image2.png
    112
    615
    media_image2.png
    Greyscale

wherein 75% of the repeating units have structures according to “m” and 25% of the repeating units have structures according to “p” (such as exemplified by Chu on p 6, e.g., in GJ2 and GJ4), 
wherein the R1 residue is –(CH2)8)- (such as exemplified by Chu on p 6, e.g., in 8P4), 
wherein the R3 residue is (CH3)CH-CH2
wherein the R2 group is a combination of benzyl and hydrogen (such as exemplified by Chu on pp 5-6 in GJ1, GJ2, GJ4 and GJ5 [0053]), 
wherein 25% lysine benzyl ester units are converted to free acid, such that 25% of the R2 groups are hydrogen (as suggested by Chu in light of the range described in [0053]),  
and wherein the R4 residue in “m” is provided by a combination of an alkylene diol (such as C5-C6 alkylene diol, as exemplified by Chu on p 6, e.g., in GJ2 and GJ4) and dianhydrohexitol in any appropriate ratio, as taught in Gomurashvili, including a ratio of 40/60, in order to provide Chu’s PEA fiber with the desired balance of properties (i.e., glass transition temperature, elongation) for the intended purpose.
Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al (US 2009/0232874) in view of Chu et al (US 6503538; referred to herein by the second named inventor “Katsarava” to avoid confusion with the primary reference), and further in view of Bezwada (US 2009/0060979). 
The rejections under 35 USC 102 and 103 over Chu and Katsarava above are incorporated here by reference. 
Chu discloses that the fibrous membranes can incorporate a drug or other agent [0081]. However, Chu fails to specifically name prostaglandin as a bioactive agent. 
Like Chu, Bezwada discloses biodegradable polymers that can provide site specific delivery of bioactive compounds [0002]. Bezwada names many types of therapeutic agents that can be incorporated into the polymers, including prostaglandins 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 10538864. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 15, 30 and 31, ‘864 recites a prostaglandin (bioactive agent) dispersed in a PEA fiber (claims 12-16). The PEA structure recited in claim 15 is found in claim 1 of ‘864. The claims of ‘864 are narrower in scope than the instant claims at least in view of the recitation in claim 1 of a particular fiber diameter.
The recitations of instant claims 16 and 17 are in ‘864 claims 2 and 3, and the a value recited in instant claim 18 falls within the range recited in ‘864 claim 3. 
As to instant claim 19, presently recited range is encompassed by the range recited in ‘864 claim 1. 
The recitations of instant claims 20-29 are met by ‘864 claim 6. 
The recitations of instant claims 32-33 are in ‘864 claim 17. 

Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 9789189. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of '189 recite a drug delivery system, including fibers (claim 14), which comprises a polyesteramide having the same structure as presently recited (claims 5-11). See, in particular, claim 9 of ‘189 which corresponds to instant narrowed claim 29. (The claims of ‘189 further require a protein, however, the instant claims do not exclude unrecited components, such as a protein.) 

Claims 15-29 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Patent No. 9873765. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of '765 recite an article comprising a bioactive agent and PEA (claim 1), including a rod (claim 19), which corresponds to a fiber as presently recited. The claims recite a polyesteramide having a same structure as presently recited (claims 1-11). See, in particular, claim 7 of ‘765 which corresponds to instant narrowed claim 29.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766